EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Gary J. Foose on July 14, 2022.

The application has been amended as follows: 
	2.1. In claim 1:
                     a) line 3, “carboxylic” has been replaced with --polycarboxylic--
                         (support is found in original claim 6)
	       b) line 8, “carboxylic” has been replaced with --polycarboxylic--
                    c) line 8, “silica,” has been replaced with --silica; and--
                    d) line 9, the phrase “wherein the aqueous mixture is spray-dried” has been replaced with --spray drying the aqueous mixture in a spray drying tower having an inlet air temperature in a range of from 220oC to 350oC--
(support is found in the specification on page 5, lines 22-23)
	       e) line 10, “carboxylic” has been replaced with --polycarboxylic--
                     f) line 11, --and-- has been added after “silica,”.
	2.2. Claim 6 has been canceled.
	2.3. In claim 7, line 1, “claim 6” has been replaced with --claim 1--.
	2.4. In claim 9, line 1, “carboxylic” has been replaced with --polycarboxylic--.
	2.5. In claim 10:
	       a) line 1, --further-- has been added before “comprises” 
                    b) line 2, --further-- has been added before “comprises”.
	2.6. In claim 11:
	        a) line 1, --further-- has been added before “comprises” 
                     b) line 2, --further-- has been added before “comprises”.
	2.7. In claim 12, line 3, “carboxylic” has been replaced with --polycarboxylic--.
	2.8. In claim 13:
                     a) line 2, “carboxylic” has been replaced with --polycarboxylic--
                     b) line 5, “carboxylic” has been replaced with --polycarboxylic--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The rejections of claims 1-5, 9 and 13-15 under 35 U.S.C. 103 as being unpatentable over Clignet (US Patent No. 6,475,972); and claim 8 under 35 U.S.C. 103 as being unpatentable over Clignet as applied to claims 1-5, 9 and 13-15 above, and further in view of Glenn, Jr. et al. (US 2010/0298188) are overcome in view of the incorporation of claim 6, i.e., polycarboxylic acid,  into claim 1. 
	The remaining rejections of claims 1-9 and 11-15 under 35 U.S.C. 103 as being unpatentable over Kohlus et al. (US Patent No. 6,369,020), hereinafter “Kohlus” in view of Somerville Roberts (US 2011/0263473); and the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Kohlus and Somerville Roberts as applied to claims 1-9 and 11-15 above, and further in view of Dontula et al. (US 2003/0114347) are overcome because the present claim 1 now requires spray drying the aqueous mixture in a spray drying tower having an inlet air temperature in a range of from 220oC to 350oC, which is not taught by Kohlus. And in fact, Kohlus, in col. 4, lines 10-18; col. 5, lines 1-3; and col. 10, line 35 to col. 11, line 27, teaches away from drying at a high temperature and teaches drying at a temperature not to exceed 80oC. 
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761